Citation Nr: 0534542	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  02-10 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. B. Joyner


INTRODUCTION

The veteran served on active duty in the U.S. Army from 
February 1968 to February 1971, to include service in 
Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania. 

When the case was last before the Board in October 2003, it 
was remanded for additional development.


FINDINGS OF FACT

1.  The veteran served in Vietnam from September 1968 to 
September 1969.  

2.  Peripheral neuropathy was not present in service and is 
not etiologically related to veteran's exposure to herbicides 
in service.


CONCLUSION OF LAW

Peripheral neuropathy due to exposure to Agent Orange was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been incurred or aggravated therein.  
38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The record reflects that through the statement of the case, 
the supplemental statement of the case, two letters dated in 
January 2001 from the RO, and a letter dated in May 2004 from 
the Appeals Management Center, the veteran has been informed 
of the evidence and information necessary to substantiate his 
claim, the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence in support of his claim, the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf, and that he should submit 
all pertinent medical records in his possession.  He was 
afforded ample time to respond.  Therefore, to this extent, 
the Board is satisfied that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, records from the Social Security Administration 
were obtained.  Neither the veteran nor his representative 
has identified any outstanding evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence.  Therefore, the 
Board is also satisfied that VA has complied with the duty to 
assist provisions of the VCAA and the pertinent implementing 
regulation.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The record reflects that following the provision of the 
required notice and completion of all indicated development 
of the record, the RO readjudicated the veteran's claim.  
There is no indication or reason to believe that the ultimate 
decision of the RO would have been different had complete 
VCAA notice been provided at an earlier time..  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.

Factual Background

The veteran served on active duty from February 1968 to 
February 1971, to include service in Vietnam from September 
1968 to September 1969.  Service medical records are negative 
for evidence of peripheral neuropathy.

A May 1971 VA examination revealed no neurological 
abnormality.  

A February 1998 private medical record from Somerset Hospital 
notes that the electrophysiologic evaluation suggested 
chronic C6, C7, C8, and T1 nerve root pathology and/or 
brachioplexopathy without active denervation, and chronic 
bilateral median mononeuropathies at the wrists.

A February 1998 report of MRI from Somerset Hospital notes 
that the cervical spine showed small anterior extradural 
defects present at C5-C6 and C6-C7.  It was noted that there 
was no resulting impingement upon nerve roots or the spinal 
cord.  

Private medical records from Dr. Tenusan dated from February 
1998 to April 1998 note diagnoses of wasting of muscles of 
the right hand, pain in right upper chest, scoliosis, 
cervical disc disease, and lumbar disc disease.  No etiology 
of such diagnoses is listed.

A June 1998 VA neurology progress note states that the 
veteran presented with findings suggestive of motoneuron 
disease.  There was also evidence of possible neuropathy 
possibly due to alcoholism as well as findings of 
asymmetrical neuropathy possibly due to diabetes or a 
connective tissues disorder.  

A July 1998 VA progress note states that the veteran has 
neuropathy of the right hand and left foot.  The examiner was 
unsure about whether the veteran has alcoholic neuropathy or 
demyelinating disease.  

An August 1998 VA electromyography report indicates that the 
veteran may have a mononeuritis multiplex type diagnosis.  
The examiner noted that the exam of the veteran did not 
support a diagnosis of amyotrophic lateral sclerosis.  The 
veteran was to follow up with neurology.  No etiology of any 
diagnosis was listed.

In an August 2000 statement associated with the veteran's 
claim for service connection for peripheral neuropathy the 
veteran indicated that he began experiencing sensations in 
his shoulder in 1974.  By 1986 he began to have chronic pain, 
spasms, and twitches.  Then, in 1994 the muscles of his right 
hand deteriorated and his left foot became numb.  He further 
stated that he has pain in the fingers of both hands which, 
at times, prevents him from being able to touch anything.  He 
cannot bend his toes and his leg muscles are weak.  He stated 
that he loses his balance and his coordination.



Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

38 U.S.C.A. §1116(a) provides presumptive service connection 
on the basis of herbicide exposure for specified diseases 
manifested to a degree of 10 percent within a specified 
period in a veteran who, during active military, naval or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  It 
also provides presumptive service connection on the basis of 
herbicide exposure for each additional disease that the 
Secretary determines in regulations prescribed under this 
section warrants a presumption of service connection by 
reason of having a positive association with exposure to an 
herbicide agent, and that becomes manifest within the period 
(if any) prescribed in such regulations in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.
 
Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. 
§1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, capable of 
replication, and withstand peer review.  38 U.S.C.A. 
§1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. 
§1116(b)(3).

Acute and subacute peripheral neuropathies are subject to 
presumptive service connection on an Agent Orange basis.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The neuropathy 
must be manifested within one year after the last date on 
which the veteran was exposed to an herbicide agent during 
active service in order to receive the legal presumption of 
service connection.  38 C.F.R. § 3.307(a)(6)(ii).  

Analysis

The veteran contends that service connection is warranted for 
peripheral neuropathy because he developed chronic 
neurological problems as a result of his exposure to 
herbicides while in Vietnam.

In the present case, the veteran served in Vietnam and is, 
therefore, presumed to have been exposed to Agent Orange.  
38 C.F.R. § 3.307(a)(6)(iii).  Service medical records are 
negative for neurological complaints or abnormal findings.  
Additionally, the report of a May 1971 VA examination notes 
normal neurological findings.  It was not until 1998 that the 
medical evidence suggests the presence of any neurological 
disorder.  However, none of the medical evidence shows that 
there is a nexus between such neurological problems and 
active duty.  Moreover, the veteran does not even allege that 
he began experiencing any neurological problems until 1974, 
which is beyond the presumptive period of one year.

In sum, the preponderance of the evidence demonstrates 
peripheral neuropathy was not present in service or until 
years thereafter, and that it is not etiologically related to 
the veteran's exposure to Agent Orange in service. 


ORDER

Entitlement to service connection for peripheral neuropathy 
due to exposure to Agent Orange is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


